303 S.W.3d 571 (2009)
Tony HARRIS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91858.
Missouri Court of Appeals, Eastern District, Division Two.
December 15, 2009.
Maleaner R. Harvey, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.
Prior report: 221 S.W.3d 450.

ORDER
PER CURIAM.
Tony Harris ("Movant") appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant claims that the motion court clearly erred when it declined to find that trial counsel rendered ineffective assistance by failing to object to *572 the admission of certain photographs at trial on the grounds that the State did not lay a proper foundation. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).